

114 S93 IS: To withhold United States contributions to the United Nations until the United Nations formally retracts the final report of the “United Nations Fact Finding Mission on the Gaza Conflict”.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 93IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo withhold United States contributions to the United Nations until the United Nations formally
			 retracts the final report of the United Nations Fact Finding Mission on the Gaza Conflict.1.Findings; sense of
 Congress(a)FindingsCongress finds the following:(1)On April 3, 2009, the President of the Human Rights Council established the United Nations Fact Finding Mission on the Gaza Conflict with the directive to investigate all violations of international human rights law and international humanitarian law that might have been committed at any time in the context of the military operations that were conducted in Gaza during the period from 27 December 2008 and 18 January 2009, whether before, during or after.(2)On September 29, 2009, the United Nations Human Rights Council presented a report on the United Nations Fact Finding Mission on the Gaza Conflict, a report most often referred to as the Goldstone Report, that accused Israel of potential war crimes under the Rome Statute of the International Criminal Court.(3)On April 1, 2011, Justice Richard Goldstone, the author of the Goldstone Report, wrote an op-ed in the Washington Post about the Goldstone Report and stated that more information is now available regarding the Gaza War of 2008–2009 and that, If I had known then what I know now, the Goldstone Report would have been a different document..(4)Justice Goldstone reiterated the following well known fact: That the crimes allegedly committed by Hamas were intentional goes without saying—its rockets were purposefully and indiscriminately aimed at civilian targets..(5)Evidence that was made available following the Goldstone Report confirms that Israel as a matter of policy did not intentionally target civilians.(6)Justice Goldstone reiterated the well known fact that the United Nations Human Rights Council has long held a bias against Israel.(b)Sense of
 CongressIt is the sense of Congress that now that evidence is available that undoubtedly nullifies the most controversial aspects of the Goldstone Report, the United Nations should formally retract the Goldstone Report.2.Withholding of
			 United States contributions to the United Nations(a)In
 generalThe Secretary of State shall withhold United States contributions to the regularly assessed biennial budget of the United Nations until such time as the United Nations formally retracts the final report of the United Nations Fact Finding Mission on the Gaza Conflict (commonly referred to as the Goldstone Report) that was presented to the United Nations Humans Rights Council during its 12th Session, in Geneva, on September 29, 2009. The withheld contributions shall be returned to the general fund of the Treasury to be used for debt reduction purposes.(b)DefinitionIn this section, the term formally retracts means a resolution adopted by the United Nations stating that insufficient information relating to the subject matter of the report referred to in subsection (a) was available before the release of such report and such report is annulled.